Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-15, 21-26 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “in a same process for forming the first redistribution lines, forming a first metal ring extending into the scribe line” and “and wherein the first metal ring encircles an inner portion of the first package” as recited in claim 1, “forming a first metal ring in a common process for forming the first plurality of redistribution lines, wherein the first metal ring encircles the first plurality of redistribution lines, and the first metal ring extends into scribe lines of the reconstructed wafer; and performing a die-saw process along the scribe lines of the reconstructed wafer to separate a package from the reconstructed wafer, wherein the package comprises the device die and at least a portion of the first metal ring” as recited in claim 9, and “forming a plurality of metal rings over the first device die, the second device die, and the encapsulant, with each of the plurality of metal rings comprises a scribe-line portion in the scribe line; performing a die-saw process along the scribe line to separate the first device die and the second device die into a first package and a second package, respectively; bonding the first package to a package component; and filling an underfill into a gap between the first package and the package component, wherein the underfill contacts the scribe-line portion of one of the plurality of metal rings” as recited in claim 21.
	Claims 2, 3, 5-8, 10-15, and 22-26 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1, 9, and 21, the closest prior art was Lin et al. (Pub No. US 2011/0221041 A1) and teaches everything of claims 1, 9, and 21 except for “in a same process for forming the first redistribution lines, forming a first metal ring extending into the scribe line” and “and wherein the first metal ring encircles an inner portion of the first package” as recited in claim 1, “forming a first metal ring in a common process for forming the first plurality of redistribution lines, wherein the first metal ring encircles the first plurality of redistribution lines, and the first metal ring extends into scribe lines of the reconstructed wafer; and performing a die-saw process along the scribe lines of the reconstructed wafer to separate a package from the reconstructed wafer, wherein the package comprises the device die and at least a portion of the first metal ring” as recited in claim 9, and “forming a plurality of metal rings over the first device die, the second device die, and the encapsulant, with each of the plurality of metal rings comprises a scribe-line portion in the scribe line; performing a die-saw process along the scribe line to separate the first device die and the second device die into a first package and a second package, respectively; bonding the first package to a package component; and filling an underfill into a gap between the first package and the package component, wherein the underfill contacts the scribe-line portion of one of the plurality of metal rings” as recited in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML